Office of Chief Counsel
Internal Revenue Service

Memorandum
Release Number: 20133301F
Release Date: 8/16/2013
CC:LM:RFTH:CHI:2:M:POSTF-121817-13
JPKnap
date:
to:
from:
subject:

July 8, 2013
Team Manager Bert W. Bennett (LB&I), Milwaukee
Associate Area Counsel (LB&I), Chicago
Validity of Closing Agreement
----------------.
Years 20---- and 20----

UIL 7121.01-00

This memorandum is in response to your request for advice
regarding the validity of a closing agreement that was executed,
after a fast-track negotiation, by the Team Manager and the Appeals
Team Case Leader, without having been submitted for review by the
Joint Committee on Taxation. In our opinion, the closing agreement
should have been submitted to the Committee but it is, nonetheless,
a valid and enforceable agreement.
This memorandum was coordinated with Deirdre Donnelly of Chief
Counsel, Procedure and Administration, Branch 5.
Facts
The taxpayer is a --- insurance company which ----------------------------------------------------------------------------------------------------------------------------------------------------. The taxpayer included as reserves for federal
income tax purposes ------------------------------------------.
In the course of a - examination of the returns for 20- and 20------, the Service challenged the taxpayer’s deductions for
increases in these reserves.
The dispute was referred for settlement under the fasttrack mediation procedures. The parties agreed to a decrease in
the reserves in the amount of -------------------------------------------------------------------------------------------------------------------------------------------------------. There
were no carryback adjustments in connection with this

CC:LM:RFPH:CHI:2:M:POSTF-121817-13

Page 2

settlement. Because the settlement had a direct impact on
multiple future years, a closing agreement was executed. On
behalf of the taxpayer, the closing agreement was signed by the
Vice-President for tax; on behalf of the Service by the Team
Manager and the
Appeals Team Case Leader.
of November, 20----.

The document was signed near the end

The examination for 20---- and 20---- remains open due to a
failure to reach an agreement on a completely unrelated issue-The Compliance Division is currently in the process of closing
the examination and issuing a notice of deficiency on that issue
and related penalties.
The taxpayer filed its income tax return for 20---- on
September 15, 20----. It filed a Form 1139 (Corporation
Applica-tion for Tentative Refund) six days later, on September
21, 20----. That Form claimed a carryback of net capital loss
from 20---- to 20---- in the amount of ----, generating a refund
of ----, and the carryback to 20---- of an unused general
business credit in the amount of ----, generating a refund of
that same amount. The taxpayer filed its income tax return for
20---- on September 15, 20----. It filed a Form 1139 fifteen
days later, on September 30, 20----. That Form claimed a
carryback of net capital loss from 20---- to 20---- in the
amount of ----, generating a refund of ----.
Currently, both the taxpayer and the Service are satisfied
with the closing agreement on the - issue and neither wishes to
alter or overturn it.
The Joint Committee on Taxation is a standing committee of
Congress consisting of five members of the House of Representatives and five members of the Senate.
Issues and Answers
(1) Was the fast-track settlement at issue subject to
Joint Committee review? (Yes)
(2) Does a closing agreement remain valid although the
Team Manager and the fast-track Appeals Team Case Leader failed
to submit the closing agreement to the Joint Committee prior to
execution? (Yes)

CC:LM:RFPH:CHI:2:M:POSTF-121817-13

Page 3

(3) Should the settlement be submitted for Joint
Committee review prior to closing the examination for these
years? (Yes)
Law and Regulations
I.R.C. Sec. 7121 (“Closing Agreements”) gives the Secretary
of the Treasury the authority “to enter into an agreement in
writing with any person relating to the liability of such person
. . . in respect of any internal revenue tax for any taxable
period.”
Treas. Reg. Sec. 301.7121-1(a) delegates the authority to
enter into closing agreements to the Commissioner of Internal
Revenue.
I.R.C. Sec. 6405(a) states:
No refund or credit of any income . . . tax . . .
in excess of $2 million shall be made until after the
expiration of 30 days from the date upon which a
report giving the name of the person to whom the
refund or credit is to be made, the amount of such
refund or credit, and a summary of the facts and the
decision of the Secretary, is submitted to the Joint
Committee on Taxation.
I.R.C. Sec. 6405(b) states:
Any credit or refund allowed or made under
section 6411 [“Tentative carryback and refund
adjustments”] shall be made without regard to the
provisions of subsection (a) of this section. In any
such case, if the credit or refund, reduced by an
deficiency in such tax thereafter assessed and by
deficiencies in any other tax resulting from adjustments reflected in the determination of the credit or
refund, is in excess of $2 million, there shall be
submitted to such committee a report containing the
matter specified in subsection (a) at such time after
the making of the credit or refund as the Secretary
shall determine the correct amount of the tax.

CC:LM:RFPH:CHI:2:M:POSTF-121817-13

Page 4

Analysis
Issue (1):

Joint Committee Jurisdiction

The first question to consider is whether the fast-track
Appeals settlement at issue was subject to Joint Committee (JC
or JCT) review. Under I.R.C. Sec. 6405(a), the JC must be given
the opportunity to review any proposed refund of more than $2
million. In such situations, a report is sent to the JC and, if
the JC does not object to the refund within thirty days, the
refund can be paid or credited. If the JC objects, then the
Service will not issue the refund until the JC and the Service
reach an agreement with respect to the disputed issues. (There
are procedures, not relevant here, for resolving disputes
between the Service and the JC. See IRM 4.36.4.)
I.R.C. Sec. 6405(b) applies to a particular kind of
proposed refund. In the case of a proposed refund exceeding
$2 million arising under section 6411 (“Tentative carryback and
refund adjustments”), the refund shall be paid without JC
review, but a report describing the refund shall be provided to
the JC once the examination is completed. Such a report is then
subject to the review authority given in Sec. 6405(a). If the
JC objects to the refund, the Service must then attempt to
recover it.
The taxpayer has suggested that the Code makes a
distinction between “review” and “report.” According to the
taxpayer, a proposed refund under Sec. 6405(a) must be
“reviewed” by the JC—- and the JC may reject the proposed
refund-- while a refund arising under Sec. 6411 need only be
“reported” to the JC for informational purposes—- and the JC
cannot reject that refund.
The taxpayer is incorrect. The
JC’s authority over all jurisdictional refunds is the right to
review the refund prior to issuance by the Service. The only
distinction between a section 6405(a) refund and a section
6405(b) refund is that the latter type of refund is paid first
and reviewed later, while the former type of refund is submitted
to the JC for review prior to issuance.1

1

As a matter of policy, until the Service and the JC are in agreement with
respect to all aspects of the refund, the Service will refrain from issuing
the refund.

CC:LM:RFPH:CHI:2:M:POSTF-121817-13

Page 5

In your examination, the taxpayer filed claims for refunds
arising from tentative carrybacks of net capital losses under
Sec. 6411 within fifteen days of filing its returns for the
years 20---- and 20----. These refund claims were far in excess
of $2 million. These refund claims were thus subject to postpayment JC review under Sec. 6405. In addition, all adjustments
proposed by the Compliance Division for those same years (20and 20----) were also subject to JC review. This is because any
proposed adjustment could increase or decrease the Sec. 6405
carryback refund, possibly making it more or less than $2
million. It follows that the loss adjustment expense (LAE)
issue was subject to JC review, even though it was unrelated to
the claimed carrybacks, and even though it was settled on terms
which did not result in a refund arising from that issue.
Issue (2):

Authority to Execute a Closing Agreement

As mentioned above, during the course of the examination
for 20---- and 20----, a proposed adjustment to the taxpayer’s
reserve for ------------ was subjected to fast track mediation.
A compromise was reached on that issue and a closing agreement
was signed by the Appeals Team Case Leader and the examination
Team Manager. As explained above, this closing agreement
embodied an adjustment which should have been, but was not,
submitted for JC review.
Closing agreements are authorized by I.R.C. Sec. 7121.
This section gives the Secretary of the Treasury the authority
to execute a closing agreement on behalf of the government.
This authority has been delegated to many lesser officials.
In a fast track settlement, Appeals Officers have the
authority to execute a closing agreement under Delegation Order
8-3 (formerly Delegation Order 97). IRM 4.51.4.5.3.9(2) states
that “an Appeals Official, such as an Appeals Team Case Leader
(ATCL) . . . uses delegated settlement authority to approve and
enter into any FTS that involves hazards of litigation by using
a Specific Matters Closing Agreement (Form 906) or a waiver Form
870-AD.”
The Fast Track Settlement (FTS) procedures are governed by
Rev. Proc. 2003-40, 2003-2 D.B. 1044. These procedures allow an
issue to be considered and resolved by the Appeals Office during
the course of an examination before that examination has been
completed. Under Sec. 2.03,

CC:LM:RFPH:CHI:2:M:POSTF-121817-13

Page 6

Any recommended settlement by the FTS Appeals Official
of an issue in FTS shall be subject to the procedures
that would be applicable if the issue were being
considered by Appeals, including procedures in the
Internal Revenue Manual and existing published
guidance. FTS therefore creates no special authority
for settlement by the FTS Appeals Official.
Closing agreements are described in IRM 8.13.1 (“Processing
Closing Agreements in Appeals”). IRM 8.13.1.1.4.1(4) states
that “there are two general limitations on the closing agreement
authority of Operating Division officials and other field
officials. The first is that the agreements must be with
respect to cases under their jurisdiction.” IRM 8.13.1.4(1)
states that “as explained in Delegation Order 97 . . . Appeals
Team managers and Appeals Team Case Leaders . . . have authority
to execute closing agreements in cases under their jurisdiction.”
IRM 8.13.1.4.6.1(1) states:
In cases subject to Joint Committee jurisdiction that
involve a closing agreement, the agreement will be
signed by or for the taxpayer, but not by the
approving Service official, and will be submitted as
part of the original Joint Committee report. However,
the report or transmittal should contain a statement
indicting tentative approval of the closing agreement
by the Compliance Operating Division official. If the
Joint Committee on Taxation (JCT) takes no exception
to the report and the proposed closing agreement, the
Compliance Operating Division official may sign the
closing agreement.
In our opinion, the closing agreement was within the Appeals
Officer’s settlement jurisdiction and his signature is therefore
valid to bind the Service to that agreement. In accordance with
the above citations, an Appeals Team Case Leader has authority
delegated to him to sign closing agreements in settlements reached
in a fast-track mediation. Although the - settlement at issue here
was statutorily required to be submitted to the JC for its review
prior to signing the closing agreement, the failure of the ATCL to
submit the agreement for review by the JC does not strip the ATCL
of signing authority. As explained above, the case is under the

CC:LM:RFPH:CHI:2:M:POSTF-121817-13

Page 7

ATCL’s “jurisdiction” for settlement purposes; it is simultaneously
under the JC’s “jurisdiction” for purposes of their review. The JC
never has settlement authority—- it cannot negotiate with a
taxpayer or sign a closing agreement-- but only the power to review
a settlement reached by others. The failure to refer the
settlement to the Joint Committee is a violation of Sec. 6405(a),
but such failure does not affect the ATCL’s settlement authority.
We conclude that the closing agreement was validly executed by the
ATCL’s signature.
Issue (3):

Submission of the Case to the Joint Committee

Given that the settlement agreement should have been submitted
to the JC for its approval, but was not, and given that the Service
is nonetheless bound by the ATCL’s signature on the closing
agreement, should the matter now be reported to the JC?
IRM 8.7.9.5.2(1) states:
If it is discovered that an overpayment under IRC 6405
in excess of $2 million has been refunded without a
report to the JCT, prepare a report as soon as
possible. This must be done even though the statutory
period of limitations has expired for one or more
years. Explain the failure to submit a timely report
in the JC letter.
Although the above section is not directly applicable to your
facts, it is clear from this section that, if the Service neglected
to refer to the JC a matter subject to JC review, the Service’s
procedures require the Service to report that issue to the JC even
if the refund has been irrevocably paid. We conclude that a report
on the - issue should be written and referred to the JC as soon as
possible, using the usual procedures, even though the JC no longer
has the legal right to reject the settlement embodied in the
closing agreement. The referral should include a copy of this
memorandum.

CC:LM:RFPH:CHI:2:M:POSTF-121817-13

Page 8

If you have any questions, please contact the undersigned at -----.
Steven R. Guest
Associate Area Counsel (LB&I)

By: ____________________________
J. Paul Knap
Attorney

Cc:

----------(Acting Associate Area Counsel, LB&I,
Chicago)
------(Area Counsel, LB&I, Chicago)
--------(Procedure and Administration, National
Office)

